NO. 07-04-0459-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 28, 2004



______________________________



DELBERT MCCLOY, APPELLANT



V.



BOB DAVIS, INDIVIDUALLY AND AS HANSFORD

COUNTY JUSTICE OF THE PEACE, AND HANSFORD COUNTY

SHERIFF R. L. MCFARLIN, A GOVERNMENTAL EMPLOYEE

OF HANSFORD COUNTY, TEXAS, APPELLEES

_________________________________



FROM THE 84TH DISTRICT COURT OF HANSFORD COUNTY;



NO. 4514; HONORABLE STEVEN EMMERT, JUDGE

_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

On September 13, 2004, the clerk of this court received a copy of a Notice of Appeal filed on behalf of appellant Delbert McCloy.  By letter dated October 20, 2004, the clerk advised counsel for appellant that a reporter’s record had not been received, 
see
 
Tex. R. App. P.
 34.6(h), 35.3(b).  By letter dated November 5, 2004, counsel for appellant was likewise advised that failure to file a written status report regarding payment for the clerk’s and reporter’s record may result in dismissal of the appeal.  
See
 
Tex. R. App. P. 
42.3(c). 

 	By letter dated December 1, 2004, the clerk advised counsel for appellant that a written status report regarding payment for the clerk’s and reporter’s record was due, and that unless the written status report was received on or before December 10, 2004, the appeal would be subject to dismissal.  

This Court has not received a written status report confirming that the clerk’s and reporter’s records have been paid for or that satisfactory arrangements have been made for payment for these records.  Accordingly, this appeal is dismissed.  
Tex. R. App. P.
 42.3.



Phil Johnson

Chief Justice